Citation Nr: 0802737	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-25 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to the service-connected 
right leg disability.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the service-connected 
right leg disability.

3.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to the service-connected 
right leg disability.

4.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a right knee 
disorder, to include as secondary to the service-connected 
right leg disability, has been received.

5.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a right ankle 
disorder, to include as secondary to the service-connected 
right leg disability, has been received.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from January 1955 to October 
1957.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

The Board notes that the appellant's claims for service 
connection for a right knee condition and a right ankle 
condition were originally denied in a May 1964 rating 
decision; that May 1964 rating decision represents the last 
final action on the merits of those two claims.  Glynn v. 
Brown, 6 Vet. App. 523 (1994).  In June 1964, the appellant 
was provided notice of the denials of his right knee and 
ankle claims, but he did not appeal either denial.  The May 
1964 rating decision therefore represents the last final 
decision on any basis as to the issues of service connection 
for any right knee or ankle condition.  Evans v. Brown, 9 
Vet. App. 273 (1996).  Therefore, the issues on appeal are as 
listed on the title page.

The Board further notes that the RO did not treat the current 
claim for service connection for a right knee disorder as one 
that had been previously denied.  Nonetheless, a 
comprehensive discussion of the question of new and material 
evidence must be undertaken in order to put the right knee 
disorder issue in the proper legal posture.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995).  As the RO did not expressly 
analyze the right knee disorder issue in terms of the need 
for new and material evidence, the Board is required to 
initially determine whether the claimant would be prejudiced 
by the Board's considering subissues and arguments or 
applying statutes, regulations, or judicial analyses which 
may have not been considered by the RO.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board finds that the appellant 
would be prejudiced by the Board's consideration of such 
subissues and additional regulations as discussed below.

In July 2005, the appellant submitted a VA Form 9 in which he 
declared that he wanted a Board hearing at the RO.  That 
Travel Board hearing was scheduled for November 2007, but the 
appellant failed to appear at the hearing.  Because the 
appellant has neither submitted good cause for his failure to 
appear nor requested to reschedule any hearing, the request 
for a Board hearing is deemed withdrawn and the Board will 
continue with the appeal.  See 38 C.F.R. § 20.704(d).

The two service connection issues and the two new and 
material evidence issues addressed in the REMAND portion of 
the decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant was not treated for any left ankle problem 
while he was on active duty.

2.  No left ankle arthritis was clinically demonstrated 
within one year after the appellant's discharge from service.

3.  There is no competent medical evidence of any current 
left ankle pathology, to include arthritis.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a left ankle disorder have not been met.  38 C.F.R. §§ 101, 
1101, 1110, 1111, 1112, 1137, 5102, 5103, 5103A, and 5107(a) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.303, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The appellant was notified of the information necessary to 
substantiate his left ankle service connection claim by 
correspondence dated in August 2003 (prior to the initial AOJ 
decision in this matter).  This document informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  In that letter, the RO informed 
the appellant about what was needed to establish entitlement 
to service connection.  The letter informed the appellant of 
what evidence was required to substantiate the service 
connection claim and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was asked to 
submit evidence and/or information in his possession to the 
AOJ.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed as to his left ankle service connection claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's service medical 
records.  VA and private medical records were associated with 
the claims file and reviewed.  The appellant was afforded VA 
medical examinations.  The appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

Although the RO did not advise the appellant of such 
information concerning ratings and effective dates, because 
the left ankle service connection claim is being denied, the 
questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.  Proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the left ankle claim 
addressed in the decision below have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  Arthritis 
will be considered to have been incurred in service if it is 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service even though 
there is no evidence of such disease during service.  
38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals no 
data relating to any left ankle disorder.  The appellant did 
not complain of, nor was he treated for, any left ankle 
condition when he was hospitalized in October 1956, or when 
he was hospitalized in January-February 1957.  The September 
1957 service separation examination report contains no 
mention of any findings or diagnosis pertinent to any left 
ankle disorder.  

Likewise, the post-service medical evidence of record does 
not document any left ankle condition within one year of the 
appellant's separation from service in October 1957.  In the 
VA Form VB 8-526 that the appellant submitted that same 
month, he did not claim any left ankle condition.  The 
appellant underwent a VA medical examination in January 1958; 
again he did not mention any problems with his left ankle.  
VA hospital records dated in July and August of 1958 do not 
mention any left ankle problem.  

In May 1964, the appellant amended his claim to include 
service connection for various disorders, but again, he made 
no mention of any left ankle problem.  The first mention of 
any left ankle disorder is found in the VA Form 21-4138 
submitted by the appellant in January 2003.  In that 
document, the appellant stated that he was seeking service 
connection for a left ankle disorder, to include as secondary 
to the right leg service-connected disability and as due 
directly to his activities as a paratrooper while he was on 
active duty.

Review of the appellant's VA medical records dated between 
February 2002 and May 2005 does not reveals any diagnosis of 
any left ankle pathology, including arthritis.  A February 
2002 note reveals that the appellant complained of bilateral 
leg cramps; on physical examination he demonstrated a full 
range of motion of all extremities.  Motor strength was 5/5 
bilaterally.  Sensory testing was intact bilaterally.  The 
leg cramps were associated with the appellant's peripheral 
vascular disease.  In November 2002, the appellant denied 
pain, spasms, cramping, tremors, weakness of the muscles, 
limitations of movement, stiffness or swelling in his bones 
or joints.  On examination, he demonstrated full range of 
motion.  It was concluded that he was not a fall risk.  A 
June 2004 note indicates that the appellant had full range of 
motion of all extremities without edema.  Motor strength was 
5/5 bilaterally and sensory testing was intact bilaterally.  
Similar findings were made in August 2004; while a clinical 
assessment was rendered of chronic low back and bilateral 
knee pain, there was no mention of any left ankle problems or 
pathology.  In May 2005, the appellant complained of ankle 
pain.  Again, the appellant demonstrated a full range of 
motion of all extremities on physical examination.  There was 
no clinical assessment of any left ankle condition.  

The appellant underwent a VA medical examination in September 
2003; he complained of pain in both ankles.  Examination of 
the feet did not reveal any abnormal weight-bearing.  The 
general appearance of the appellant's left ankle was normal.  
The appellant exhibited 20 degrees of left ankle dorsiflexion 
and 45 degrees of left ankle plantar flexion.  Examination of 
the left ankle did not reveal any deformity.  Radiographic 
examination of the left ankle was within normal limits.  The 
examiner rendered no diagnosis of any left ankle pathology.

The evidence of record includes a written statement from the 
appellant's private chiropractor; the chiropractor did not 
mention any specific problem with the left ankle.  The 
evidence of record also includes written statements from the 
appellant's spouse and work colleagues; these statements 
mention problems with leg cramps, as well as problems with 
standing due to leg and foot pain.  However, there is no 
particular mention of any left ankle problem. 

The evidence of record also includes a letter from the 
appellant's treating physician at Priority Primary Care.  The 
letter discusses the appellant's problems with his right leg, 
including claudication.  The doctor also mentioned that the 
appellant complained of bilateral ankle pain and stated that 
this was most likely the result of jumping out of airplanes.  
In a subsequent letter dated in July 2004, this doctor made 
similar statements about the appellant's condition.  However, 
at no time did the physician mention any diagnosis specific 
to the left ankle.

The appellant underwent another VA medical examination in 
October 2004; the appellant reported that he had bilateral 
ankle injuries from jumping out of airplanes in service.  On 
physical examination, the general appearance of the left 
ankle was within normal limits.  The appellant exhibited 20 
degrees of left ankle dorsiflexion and 45 degrees of left 
ankle plantar flexion.  No deformity was found on physical 
examination.  Motor function of the lower extremities was 
within normal limits.  The left ankle jerk was 2+.  The left 
ankle x-ray findings were within normal limits.  The examiner 
stated that there was no diagnosis for either ankle because 
no ankle pathology had been observed.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  The 
law specifically limits entitlement to service connection to 
cases where disease or injury has resulted in disability.  
38 U.S.C.A. §§ 1110, 1131.  Evidence must show that the 
veteran currently has the disability for which benefits are 
being claimed.  The appellant's post-service medical 
treatment records, both VA and private, do not include any 
evidence of the existence of any diagnosis of any current 
chronic left ankle disorder.  Furthermore, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The evidence in this case shows no 
conclusive evidence of the existence of any chronic left 
ankle disorder and denial of that claim is warranted on the 
basis that there is no current disability, i.e., there is no 
left ankle disorder.

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and non-medical evidence of record shows that 
there is no currently demonstrated left ankle pathology, the 
Board finds that the claim for entitlement to service 
connection for a left ankle disorder, including arthritis, 
must be denied.  The Board finds that the evidence of record 
is not in equipoise on the question of whether the appellant 
has any current left ankle pathology that should be service 
connected.

Because the preponderance of the evidence is against the left 
ankle service connection claim, the benefit-of-the-doubt 
doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

Service connection for a left ankle disorder, including 
arthritis, is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

The rating decision issued in December 2003 by the RO never 
mentioned that the appellant's claim for service connection 
for a right knee condition had previously been denied in May 
1964.  The appellant has not been notified that new and 
material evidence is needed to reopen his claim for service 
connection for a right knee disorder.  Therefore, neither he 
nor his representative have subsequently addressed or 
referenced the issue of new and material evidence in relation 
to the right knee service connection claim.  Furthermore, the 
June 2005 Statement of the Case did not address the issue of 
the need for new and material evidence in relation to the 
right knee claim, either.

Thus, it is fairly clear from the evidence of record that 
neither the appellant nor his representative were notified of 
the issue of new and material evidence for the right knee 
claim, and is it clear that they probably were not aware of 
the possibility that the issue of new and material evidence 
would be considered by the Board.  The Board, however, is 
required to consider whether the appellant has submitted new 
and material evidence warranting reopening his claim before 
the Board may consider the claim on the merits. 38 U.S.C.A. 
§§ 5108, 7104(b); Barnett v. Brown, 8 Vet. App. 1 (1995).

Furthermore, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

The appellant is seeking to reopen his claims of entitlement 
to service connection for right knee and ankle disorders, 
including as secondary to the service-connected right leg 
disability.  The August 2003 RO letter merely told the 
veteran that material evidence is evidence that is relevant 
to the issue of service connection.  There was no indication 
of the bases for the denials in the prior (May 1964) 
decision.  As the August 2003 RO letter failed to provide the 
appellant with notice as to what was necessary to 
substantiate the previously unestablished element or elements 
required to establish service connection for said right knee 
and ankle disorders (the underlying claims), this case must 
be remanded.  On remand, the RO must provide the appellant 
with notice as to what is necessary to substantiate the 
previously unestablished element or elements required to 
establish service connection for both a right ankle disorder 
and a right knee disorder (the underlying claims).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Furthermore, service connection is 
warranted for a disability that is aggravated by, proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

The RO has not analyzed the appellant's various service 
connection claims with consideration of a theory of secondary 
service connection by way of aggravation.  See Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the general proposition 
that in claims involving presumptive service connection, the 
Board must also examine the evidence of record to ascertain 
if there is any other basis upon which to develop or grant 
the claim).  

The appellant is service connected for a right leg 
disability.  Post-service private medical records, dated in 
September 2003, and July 2004, indicate that the appellant 
sought treatment for low back and lower extremity pain and 
that this pain could be related to his service-connected 
right leg.  The reports of the VA medical examinations 
conducted in September 2003, and October 2004, do not 
indicate whether the findings related to the low back and the 
lower extremities were related to the right leg disability by 
way of aggravation.  There also was no mention of the 
etiology or the clinical significance of the differences in 
length between the right and left legs of the appellant.  

The evidence of record at this time does not delineate 
whether or not the appellant's claimed low back and/or lower 
extremity pains/claudication are related by any possible 
theory, including aggravation, to his right leg disability.  
Judicial interpretation of the matter of secondary service 
connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition. Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  The RO has 
not yet discussed the theory of secondary service connection 
via aggravation.  This must be addressed on remand.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding his 
claims that he has in his possession.

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
his new and material evidence claims on 
appeal, as well as the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claims for any right knee or 
ankle disorder.  He should also be told 
to provide any evidence in his possession 
pertinent to either one of those two 
claims.  38 C.F.R. § 3.159 (2007).

In particular, the RO/AMC will advise the 
appellant of what evidence would 
substantiate his petitions to reopen his 
claims of entitlement to service 
connection for a right knee disorder and 
for a right ankle disorder, as well as 
what evidence would substantiate his 
petitions to reopen each one of those two 
claims.

3.  The AMC/RO should obtain all actual 
clinical records not already of record 
concerning treatment for low back and 
lower extremity pain provided to the 
appellant from the date of the claims to 
the present, by all pertinent providers, 
including VA and private providers.  In 
particular, the records from the 
appellant's private vascular surgeon 
should be obtained, as well as the 
records from the health care provider(s) 
who treat him for his diabetes.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical records to 
VA.  Any records obtained should be 
associated with the claims folders.

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given an 
opportunity to secure the records.

5.  The AMC/RO should arrange for a VA 
orthopedic/neurological review of the 
claims file for the purpose of 
determining whether the veteran has any 
low back or lower extremity disability 
which is due to service or due to the 
veteran's service-connected right leg 
disability.  The reviewing doctor must 
give an opinion as to whether the veteran 
has a diagnosed low back or bilateral 
knee or right ankle condition.  If so, 
the doctor should give an opinion as to 
the etiology of any such identified 
pathology, to include whether it is 
related to service (i.e., parachute 
jumping in service) or to his service-
connected right leg disability, including 
in particular, by way of aggravation.  

The physician must provide a complete 
rationale for all opinions expressed, to 
include a discussion of all medical 
opinions of record pertaining to the 
etiology and onset date of the veteran's 
claimed low back and lower extremity 
pathology.  The physician should also 
discuss the clinical significance of the 
veteran's leg lengths and pertinent x-ray 
and peripheral vascular studies.

6.  Any additional development suggested 
by the evidence should be undertaken.  If 
the VA reviewing physician determines 
that an examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

7.  Upon receipt of any VA physician 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
reviewer/examiner for corrections or 
additions.  See 38 C.F.R. § 4.2.  

8.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including new and material 
evidence, 38 C.F.R. §§ 3.310 and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The 
re-adjudication should include 
consideration of whether any claimed low 
back or lower extremity pathology has 
been caused or made worse by the 
appellant's service-connected right leg 
disability.

9.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the 
claim(s) for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


